 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586South Jersey Regional Council of Carpenters, Local 623, affiliated with United Brotherhood of Car-penters and Joiners of America, AFLŒCIO and Atlantic Exposition Services, Inc.   Spectacor Management Group and Atlantic Exposi-tion Services, Inc. Cases 4ŒCEŒ116Œ1 and 4ŒCEŒ116Œ2 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On March 16, 2000, Administrative Law Judge Ben-jamin Schlesinger issued the attached decision.  The Re-spondents filed exceptions and supporting briefs, the General Counsel and the Charging Party filed answering briefs, and the Respondent Union filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. The judge found that the Respondents, Carpenters Lo-cal 623 and Spectacor Management Group (SMG), vio-lated Section 8(e) of the Act by entering into an agree-ment under which SMG would not subcontract work to employers who did not have collective-bargaining agreements with Local 623, and by enforcing that agree-ment against the Charging Party, Atlantic Exposition Services, Inc.2  In arriving at that conclusion, the judge found that the Respondents™ agreement required SMG to cease doing business with employers who were not sig-natory to contracts with Local 623 and that it did not have a work preservation objective that would remove it from the proscription of Section 8(e).  He also found that the agreement did not come within the construction in-dustry proviso to Section 8(e) because the work in ques-tion was not performed on a construction site and be-cause, in any event, SMG was not ﬁan employer in the construction industry.ﬂ                                                                                                                       1 The Respondent Union has requested oral argument. The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 Sec. 8(e) provides, in relevant part, that It shall be an unfair labor practice for any labor organization and any employer to enter into any contract or agreement, express or implied, whereby such employer ceases or refrains from handling, using, selling, transporting or otherwise dealing in any of the products of any other employer, or to cease doing business with any other person, and any contract or agreement entered into heretofore or hereafter containing such an agreement shall be to such extent unenforceable and void: Provided, that nothing in this subsection (e) shall apply to an agreement between a labor organization and an employer in the construction in-dustry relating to the contracting or subcontracting of work to be done at the site of the construction, alteration, painting, or repair of a build-ing, structure or other work[.]  We agree with the judge, for the reasons stated in his decision, that the Respondents™ agreement lacked a work preservation objective, that the work covered by the agreement was not performed on a construction site, and therefore that the agreement was not protected by the construction industry proviso.3  Accordingly, we affirm his finding that the agreement violated Section 8(e).  Be-cause we find the violation on that basis, we need not and do not decide whether SMG was an employer in the con-struction industry, including whether it possessed rele-vant control over labor relations.  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondents, South Jersey Regional Council of Carpenters, Local 623, affiliated with United Brotherhood of Carpenters and Joiners of America, AFLŒCIO, its officers, agents, and representatives and Spectacor Management Group, Atlantic City, New Jer-sey, its officers, agents, successors, and assigns, shall take the actions set forth in the Order.   3 In his discussion of the construction industry proviso, the judge stated that ﬁThe Board has found that union signatory subcontracting clauses, under certain circumstances, are valid when they are aimed at avoiding friction among contractors and subcontractors at the site with their union and nonunion employees, the Denver Building Trades (NLRB v. Denver Building Trades Council), 341 U.S. 675 (1951)) problem.ﬂ  In Carpenters Local 944 (Woelke & Romero Framing), 239 NLRB 241, 250 (1978), enfd. sub nom. Woelke & Romero Framing v. NLRB, 654 F.2d 1301 (9th Cir. 1981) (en banc), affd. in relevant part 456 U.S. 645 (1982), which the judge cited, the Board interpreted the Supreme Court™s decision in Connell Construction Co. v. Plumbers & Steamfitters Local 100, 421 U.S. 616 (1975), to mean that ﬁthe con-struction industry proviso to Section 8(e) permits subcontracting clauses . . . in the context of a collective-bargaining relationship, and possibly even without such a relationship if the clauses are aimed at avoiding the Denver Building Trades problem.ﬂ  Thus, the Board did not hold that signatory subcontracting clauses in the construction indus-try are lawful only if they are ﬁaimed at avoiding the Denver Building Trades problem.ﬂ  Rather, it held that the proviso also protects union signatory subcontracting clauses negotiated in the context of collective-bargaining relationships.  There can be no suggestion, then, that the Respondents™ union signatory subcontracting clause is unlawful merely because there was apparently no ﬁDenver Building Trades problemﬂ here. 335 NLRB No. 49  CARPENTERS LOCAL 623 (ATLANTIC EXPOSITION SERVICES) 587Margaret M. McGovern, Esq.
, for the General Counsel.
 James Katz, Esq. and Howard S. Simonoff, Esq. (Tomar, Si-
monoff, Adourian, O™Brien, Kaplan, Jacoby, & Graziano), 
of Cherry Hill, New Jersey, 
for Respondent, Carpenters Lo-
cal 623. James A. Matthews, III, Esq. 
and Hollie B. Knox, Esq. (Fox, 
Rothschild, O™Brien, & Frankel, LLP), 
of Philadelphia, Pennsylvania, for Respondent
, Spectacor Management Group. Timothy J. Brown, Esq. 
(Dilworth Paxson, LLP), 
of Philadel-phia, Pennsylvania, for the Ch
arging Party Atlantic Exposi-
tion Services, Inc. 
DECISION STATEMENT OF THE CASE 
BENJAMIN SCHLESINGER, 
Administrative Law Judge. 
The complaint in this proceeding
1 presents the novel issue of 
whether the installation and assembly and dismantling of tem-
porary exhibits at trade shows is work encompassed within the 

construction industry proviso to Section 8(e)
2 of the National Labor Relations Act, 1947, as amended, 29 U.S.C. Sec. 151 et seq. Respondents Spectacor Management Group ﬁSMGﬂ and South Jersey Regional Council of
 Carpenters, Local 623, affili-
ated with United Brotherhood of Carpenters and Joiners of 
America, AFLŒCIO the (Union) or (Carpenters), insist that their agreement prohibiting the subc
ontracting of that work to a 
contractor that does not have an agreement with the Carpenters 
is valid because the work involved is construction work and the 
provision has a lawful work preservation object.  
Jurisdiction is conceded. SMG is a Pennsylvania joint ven-
ture which manages public assembly facilities, such as conven-
tion centers, on behalf of municipa
l partners. In the year before 
the issuance of the complaint, SMG purchased and received 
goods valued in excess of $50,000 directly from points outside 
New Jersey. SMG has offices in 
Atlantic City, New Jersey, and 
is engaged in providing management
 services on behalf of the 
Atlantic City Convention Ce
nter Authority ﬁACCCA.ﬂ The 
ACCCA, created by the laws of 
the State of New Jersey, for 
many years, at least since 1983,
 operated and managed Atlantic 
City™s Convention Hall, the origin
al facility on the Boardwalk, 
now designated as Boardwalk 
Hall (in 1996, a second facility 
known as West Hall was opened), 
a public assembly facility 
                                                          
                                                           
1 The relevant docket entries are: The charges in Cases 4ŒCEŒ116Œ1 
and 4ŒCEŒ116Œ2 were filed on October 13 and 14, 1998,
 respectively, 
and the complaint was issued on May 28, 1999. This case was heard in 
Philadelphia, Pennsylvani
a, on September 28Œ29, 1999. 
2 In relevant part, Sec. 8(e) provides: 
It shall be an unfair labor practice for any labor organization and any 
employer to enter into any contract 
or agreement, express or implied, 
whereby such employer ceases or refrains from handling, using, sell-

ing, transporting or otherwise dealing in any of the products of any 
other employer, or to cease doing business with any other person, and 
any contract or agreement entered into heretofore or hereafter contain-
ing such an agreement shall be to such extent unenforceable and void: 

Provided,
 that nothing in this subsection (e) shall apply to an agree-
ment between a labor organization and an employer in the construc-

tion industry relating to the contr
acting or subcontracting of work to 
be done at the site of the construction, alteration, painting, or repair of 
a building, structure or other work. 
which hosts various events, including the Miss America pag-
eant and the subject of this proceeding, trade shows. (The 
Boardwalk and West Halls are jointly owned and managed and 
are referred to collectively as 
the ﬁCenter.ﬂ) Atlantic Exposition 
Services, Inc. ﬁAESﬂ is a corporation with offices in Egg Har-
bor Township, New Jersey, and is engaged in providing general 
services to trade shows in New 
Jersey and Pennsylvania. It has 
a collective-bargaining agreement 
with Painters District Coun-
cil 711 (ﬁPaintersﬂ), which covers its trade show work in New 
Jersey. In the year before the issuance of the complaint, AES 
provided services in excess of $50,000 outside New Jersey. I 
conclude that SMG and AES are employers within the meaning 

of Section 2(2), (6), and (7) of the Act. I also conclude that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
Questions concerning the jurisdiction of the Carpenters at the 
Center were not new. The AC
CCA had a longstanding collec-
tive-bargaining relationship with the Carpenters, covering both 
its ﬁin houseﬂ operation and main
tenance ﬁO&Mﬂ work and the 
trade show work, including the wo
rk that is disputed here. The agreement
3 prohibited subcontracting of Carpenters™ work, as 
follows:  The Employer agrees it will not subcontract any of the 
work described in Article XI as it pertains to exhibitions, 
or to normal and routine maintenance work as performed 
in the past, which work traditionally has been performed 
by the Employer™s employees
 at the Convention Center. 
All such work shall be retained and preserved by Carpen-

ters in accordance with past practice. All such work will 
be performed by the Employe
r™s employees onl
y, and will 
not be performed by any subc
ontractors or the Employer, 
or its tenants or contractors 
or subcontractors of tenants. 
 Under this provision, the Carpenters consistently took the 
position that certain trade show work was its own work and was 

successful in protecting its ju
risdiction using the grievance 
procedure as well as two, separate 10(k) awards in which the 
Board upheld the ACCCA™s assignm
ent of the show work in 
dispute to the Carpenters.  
Carpenters Local 623
 (Atlantic Ex-
hibit Services), 274 NLRB 71 (1985); Painters Local 1447 
(Hargrove)
, 306 NLRB 97 (1992). 
At some point in or prior to 1995, the New Jersey Sports and 
Exposition Authority also became an owner of the Center and 
in 1995, prior to the completion of the West Hall, determined to 
manage it through a private management company. SMG was 
selected; and SMG continued to honor the terms of ACCCA™s 
collective-bargaining agreement until SMG negotiated a new 
agreement with the Carpenters
 in 1996. That agreement cov-
ered O&M work, which was to 
be performed by members of 
the Carpenters who were full em
ployees of SMG, employed 40 
hours each week. As an addendum, the parties also entered into 

a ﬁproject-onlyﬂ agreement, a 3-page document in which SMG 
 3 The last fully written agreement, dated October 18, 1983, expired 
on April 30, 1986, but was extended from year to year, only sometimes 
in writing, with increases of wages and contributions as agreed upon 
between the Carpenters and the local Building Contractors Association 
ﬁBCA.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588agreed to be bound by the curr
ent BCA agreement as to all Carpenters™ labor, other than 
the O&M employees, hired to 
work on specific projects, such as major renovations or con-
struction projects within the facility.  
The project-only agreement also permitted SMG to hire 
casuals to do trade show workŠconstruction of exhibits, con-
struction of hard wall displays, and the type of work that had 
traditionally been done by the Ca
rpenters. That was contingent 
on the success of the Carpenters in negotiating a separate 
agreement with SMG to cover the work of trade shows. How-
ever, although SMG and the Carpenters expressly agreed to 
negotiate a separate collective-bargaining agreement to cover 
trade show work, they never did so. Rather, they agreed that, 
contrary to the no-subcontractin
g practice that had existed for 
years, trade show work traditionally performed through the 
Carpenters™ hiring hall could be subcontracted. SMG wrote to 
the Union on April 15, 1996, describing the agreement to be 
incorporated into the collective-bargaining agreement: 
 Finally, Trade employees who work on a part-time basis or 
who perform contracted work for SMG (e.g., ﬁshowﬂ labor) 
will work under a Separate Agreement which will be negoti-
ated as soon as is practicable. It
 is understood and agreed that 
the Separate Agreement will contain a provision stipulating 
that in the event that SMG su
bcontracts the covered work, the 
work will be subcontracted to a firm which will be [sic] nego-
tiate an agreement with the (Trade) Local having jurisdiction 
over that work with SMG. The said sub-contractor will be 
free to negotiate the terms and conditions of the said agree-
ment and will not be bound by SMG™s agreement(s) with the 
applicable local union. 
 This is the agreemen
t that the General Counsel contends vio-
lates Section 8(e) of the Act. 
On September 30, 1998, AES was installing the East Coast 
Video Show, an annual 3-day exhibit held at the Center in Oc-

tober, pursuant to AES™s 3-year agreement with the show pro-
ducer to act as its general servic
e contractor. In the course of 
setting up the show, AES employees, represented by the Paint-
ers Union, began working from a lift to hang aisle signs at the 
Center, when Dennis Lott, Respondent™s foreman,
4 told Patrick Perrino, AES™s owner, if he wanted to avoid an altercation on 
the floor, to instruct the Painters™ employees to come down off 
the lift and stop hanging aisle signs. That was the Carpenters™ 
work. Lott said that he had already asked the Painters to do that 
and they were not listening to him. Probably at the same time, 
SMG General Manager Robert 
McClintock called Howard 
Casper, AES™s secretary-treasurer, on his cell phone. Casper 
was also on the floor of the Center, and McClintock told him 
that he had to assign certain workŠthe hanging of aisle signs 
and the erection of the entranceway, the registration counters, 
and the service deskŠthat AES had previously assigned to the 
Painters, to the Carpenters. Othe
rwise, if AES did not assign 
that work to the Carpenters, he was going to shut the doors, he 
                                                          
                                                           
4 The counsel for the General Counsel conceded that there is insuffi-
cient evidence that Lott was a union steward or agent, as alleged in the 
complaint, when he spoke to Perrino.  
would remove AES from the building and he would let Casper 
know if, in the future, he could 
come back into the building.  
Soon after this telephone conversation, Lott told Casper that 
he had to assign the contested work to the Carpenters and that, 
if he did not, he was not going to
 be permitted to work in the 
building. South Jersey Regional 
Council of Carpenters business 
representative Robert Tarby made a similar threat that day. He 
wanted AES to sign the contract that had been agreed on with 
other show contractors and, ﬁif 
we didn™t sign the contract, we 
weren™t going to be allowed to work in the building.ﬂ
5 The next day, McClintock said that the problem could be solved either 
by asking SMG to hire members of the Carpenters, because 
SMG had the exclusive right to supply labor in the building, or 
through a contractor which had an
 agreement with the Carpen-
ters, because SMG would waive its 
right to supply labor to such 
a company. On October 2, McClintock wrote Casper that he 
reserved its ﬁright to take actio
n . . . seeking financial redress 
from [AES] and a complete review of [its] right to continue 
operatingﬂ in the Center. 
The substance, then of Respondents™ actions was to use the SMGŒCarpenters™ union-signatory clause to prevent AES from 
doing business in the Center. Not every provision with a ﬁcease 
doing businessﬂ objective is nece
ssarily unlawful. Contract 
clauses that fall within the literal proscription of Section 8(e) 
are nevertheless lawful if they have the primary objective of 
preserving or protecting work performed by the employees of 
the employer bound by the contractual provision. Respondents 
contend that the primary objective
 of their provision is to pre-serve bargaining unit work; th
e General Counsel and AES con-
tend that the clause is secondary in nature. In 
NLRB v. Long-
shoremen ILA
, 473 U.S. 61 (1985), the Supreme Court held that 
the question of whether an agreement to cease doing business is 
a lawful work preservation agreement or has a proscribed sec-
ondary objective depends on ﬁw
hether, under all the surround-
ing circumstances, the Union™s objective was preservation of work for [the primary employer
™s] employees, or whether the 
agreements and boycott were tactically calculated to satisfy 
union objectives elsewhere. . . . 
The touchstone is whether the 
agreement or its maintenance is addressed to the labor relations 
of the contracting employer 
vis-a-vis his own employees.ﬂ 
Longshoremen ILA, supra at 75, quoting 
National Woodwork 
Mfrs. Assn.
, 386 U.S. 612, 644Œ645 (1967). The Court reaf-
firmed, Longshoremen ILA, supra at 76, its analysis in
 NLRB v. 
Longshoremen ILA, supra 447 U.S. 490 (1980), in which it 
explained:   Under this approach, a lawful
 work preservation agreement 
must pass two tests: First, it mu
st have as its objective the 
preservation of work traditionally performed by employees 

represented by the union. Second, the contracting employer 
must have the power to give the employees the work in ques-
tionŠthe so-called ﬁright of controlﬂ test of [
NLRB v. Enter-
prise Assn. of
] Pipefitters
, [429 U.S. 507 (1977)]. The ration-
ale of the second test is that if
 the contracting employer has no 
 5 In so finding, I do not believe Tarb
y™s denial of this threat, which affirmed what was implicit in his reque
st of Casper that failure sign the contract would leave Casper without
 work, because he would not have 
a union contract. 
 CARPENTERS LOCAL 623 (ATLANTIC EXPOSITION SERVICES) 589power to assign the work, it is reasonable to infer that the 
agreement has a secondary objective, that is, to influence 
whoever does have such power over the work. [447 U.S. at 
504Œ505.] 
 The SMGŒCarpenters™ provision is not limited to addressing 
the labor relations of SMG vis-
a-vis its own employees, but 
instead seeks to regulate the la
bor policies of other, neutral 
employers by requiring them to have agreements with the Car-
penters, an objective that is clea
rly secondary. By 
its terms, as applied by Respondents, the agreement prohibits SMG from 

subcontracting work within the Carpenters™ jurisdiction to the 
trade show™s owner or producer which hired AES, or to AES, 

because AES does not have a contract with the Carpenters, and 
therefore seeks to regulate th
e labor policies of AES, over 
which SMG exercises no right of control. The Board has con-

sistently held that such union 
signatory subcontracting agree-
ments have a secondary, rather than primary, work preservation 
objective, and are unlawful under Section 8(e). As it stated in 
Iron Workers (Southwestern Materials),
 328 NLRB 934, 935 
(1999), quoting 
Chicago Dining Room Employees (Clubmen, 
Inc.), 
248 NLRB 604, 606 (1980): 
 It is well settled that contract clauses which purport to limit 
. . . subcontracting to employers who are signatories to un-

ion contracts, so-called union-signatory clauses, are pro-
scribed by Section 8(e). Such clauses are viewed as not be-
ing designed to protect the wa
ges and job o
pportunities of 
unit employees, but as being directed at furthering general 

union objectives and undertaking to regulate the labor poli-
cies of other employers. 
 The union-signatory clause, quot
ed above, is utterly incon-
sistent with Respondents™ theory that the clause was agreed on 
solely to preserve work. The clause requires SMG to cease 
doing business with the trade show exhibitor or AES in order to 
influence AES™s labor relations policies. 
Woelke & Romero 
Framing, Inc. v. NLRB, 456 U.S. 645, 652Œ653 (1982). The provision was aimed at expanding the Union™s reach. In nego-
tiations with AES in 1998, further discussed below, the Carpen-ters insisted on an agreement covering seven different counties 
in southern New Jersey, includi
ng hotels in and around Atlantic 
City, where AES had an agreement with the Painters and per-
formed the majority of its jobs,
6 ensuring that its agreement 
with the Painters would be splintered and that U jurisdiction 

would be expanded. The Union simultaneously rejected AES™s 
offer to enter into an agreement 
with the Carpenters for solely 
the Center. SMG was aware of the positions of the parties to the 
negotiations. Accordingly, I conc
lude that the SMGŒCarpenters 
union-signatory agreement was not intended to preserve work 

but was intended to satisfy the union™s objectives elsewhere.  
 The second of Respondents™ defe
nses is that the work in-
volved in trade shows is exclude
d by the proviso to Section 
8(e), which applies ﬁto an agreement between a labor organiza-
tion and an employer in the cons
truction industry relating to the 
contracting or subcontracting of wo
rk to be done at the site of 
the construction, alteration, pain
ting, or repair of a building, 
                                                          
                                                           
6 AES sets up approximately 100 shows in the geographic area, of 
which about 15Œ20 are at the Center.  
structure or other work.ﬂ Regarding whether SMG is ﬁan em-
ployer in the construction indust
ry,ﬂ the record demonstrates 
that SMG acts as the agent and manager for the Center, which 

hosts many trade shows as part
 of its business. These trade 
shows are booked by a show producer or owner, which enters 
into a license agreement with SMG for the presentation of the 
show over a specific period of days. Typically, the show pro-
ducer or owner in turn enters into an agreement with a general 
service or trade show service contractor ﬁservice contractor,ﬂ 

such as AES, to set up the floor plan and common areas for the 
show and facilitate the participa
tion in the show of the exhibi-
tors, who rent their space from 
the show™s owner or producer. 
The contractor needs labor to set up the show. The license 
agreement, which by its terms is
 also binding on the contractor, 
provides, among other things, that
 (1) the licensee shall pay for 
all ﬁset-up and/or labor expressly not included in the License 
Agreementﬂ; (2) SMG shall provide certain services at the Cen-
ter on an exclusive basis;
7 and (3):  
 Licensee agrees not to violate 
or jeopardize any labor agree-
ment entered into by ACCCA, SMG and/or the Authorities. If 
any such labor agreement is applicable to Licensee or any of 
Licensee™s employees or independent contractors then Licen-
see hereby agrees to comply and/or cause its employees and 
independent contractors to be in compliance with all of the 
provisions of all such labor agreements. Licensee shall use 
good faith efforts to prevent all strikes, lockouts and/or labor 
disputes at the Center.   
 Before 1965, the exhibitor ordered labor from the ACCCA, 
which hired employees and then billed the exhibitor for the cost 
of their services. With SMG™s 
engagement as the management 
company, SMG took the place of ACCCA and changed the 
procedure somewhat. Thus, when an exhibitor needed carpen-
ters, it would advise the contr
actor, such as AES, which would 
then advise the building™s c
onvention service manager (SMG 
employed four or five convention service managers) of its need 
for carpenters and how many. SMG paid those carpenters and 
then billed the contractor for th
at expense, and the contractor 
would then be reimbursed by the exhibitor. Subsequently, in 
February 1997, in anticipation of the opening of the new West 
Hall, SMG announced to its exhibitors that the Center would 
not be directly supplying labor 
for the installation or disman-tling of exhibits, but labor would be supplied through the gen-
eral service contractors.  SMG recommended that the exhibitors 
contact the contractors for inform
ation. On June 5, 1997, Andy 
Minton, SMG™s assistant general 
manager, wrote Casper that 
SMG was still negotiating the union trade show contracts and 
that, until new union jurisdictions were set, SMG would still be 
working under the prior set of ﬁunion guidelines,ﬂ which in-
cluded the work ﬁhistorically done by the carpenter.ﬂ  SMG 
advised Casper on July 7, 1997, that it retained the exclusive 
right to provide carpenters to pe
rform trade show work, and it was a violation of the license agreement for Casper to do work 
 7 Unfortunately, only a form of the 
license agreement is in evidence, 
not the actual agreement under which the Video Show was bound. The 
services to be provided by SMG to 
the Video Show are not set forth in 
the form.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590utilizing labor other than that provided by SMG.  By letter 
dated November 11, 1997, McClintock wrote AES that, effec-
tive January 11, 1998, SMG would no longer be providing 
carpenter labor directly to service 
contractors or exhibitors as it 
had in the past and advised that it would be appropriate for 
AES to make alternate arrangemen
ts to obtain labor to perform those tasks. McClintock added that the Center retained the 
ﬁright . . . to reassert it™s [sic] right to provide this labor on an 
exclusive basis under terms and conditions it negotiates,ﬂ if 
there was a potential for ﬁlabor 
activity which would negatively 
impact the overall operationﬂ of the Center.  
Sometime after, McClintock asked Casper to meet with the 
Carpenters to see if they could reach an agreement; and so Cas-
per became the spokesperson for a group of general service contractors in negotiations with the Carpenters. Ultimately, he 
reached an agreement for all the contractors, but not himself, 
because, among other provisions, he could not agree to the 
Carpenters™ demand that the agreement not be limited to the 
Center, but cover all show work at all venues throughout a 
seven-county area in southern New Jersey; and the Carpenters 
would not accept Casper™s offer to enter into an agreement to 
cover work solely at the Center
, on condition that the Painters 
would give permission. But the ot
her service contractors signed 
individual agreements with the 
Carpenters; and, with the new 
agreements, instead of ordering 
labor from SMG, the exhibitors could hire their own employees 
to install and tear down their 
exhibits. Signatory contractors were now permitted to obtain 
labor by calling the Carpenters™ hiring hall directly, benefits 
trumpeted by SMG in a letter to
 its exhibitors, dated August 18, 
1998. Thus, Carpenters-represente
d employees were employed 
and paid directly by the serv
ice contractors, and SMG was no 
longer the conduit for the hiring of employees. But, if the ser-

vice contractor was not a signato
ry to a collective-bargaining 
agreement with the Carpenters
, SMG announced, ﬁthe Atlantic 
City Convention Center will continue to provide that labor 
under the pre-existing agreement. This labor will be supplied 
directly to the Service Contractor
 at our cost.ﬂ AES, not being a 
signatory to the new agreement, was thus still required to obtain 
its Carpenters™ labor from SMG, which continued to arrange for 
the hire of carpenters under th
e project-only agreement.  
So, as of 1999, SMG permitted subcontracting of all carpen-
try work and encouraged its service contractors to sign their 
own contracts with the Carpen
ters; and those individual con-
tracts resulted in a number of 
benefits to them over the old 
ACCCA agreement, including 
the elimination of double time 
on weekends, elimination of nonwo
rking personnel, and revised 
jurisdictional lines which allowed the service contractors to 
utilize the less-expensive employees
 represented by the Painters 
rather than employees represented by the Carpenters on certain 
jobs. For example, the agreement negotiated by Casper permit-
ted the Carpenters and Painters to share jurisdiction over the 
hanging of aisle signs, depending 
on how they are constructed; 
and, under certain circumstances, exhibitors are allowed to set 

up their own areas, using their own employees for work that is 
outside the jurisdiction of the Carpenters.  
Essentially, SMG removed itself from the role of an em-
ployer. It became no more than a surrogate for the hire of 
members of the Carpenters, only if a service contractor refused 
to comply with the obligations
 of its unlawful union-signatory 
subcontracting agreement.8 Having made the determination that 
it wanted to remove itself from hiring employees to work on 
trade shows, and having pursued that determination by an-
nouncing that it would permit subcontracting, there is nothing 
in the record that demonstrates that, as part of SMG™s function, 
it needed to hire anyone to 
put on a trade show. Rather, it 
needed labor to maintain its building, and it may need craft 

labor in the event that it pla
nned to do some major renovations. 
Otherwise, its sole function is to manage the Center for the 
purpose of renting its space for 
conventions and trade shows.  
There is no definition of the ﬁc
onstruction industryﬂ in Sec-
tion 8(e), just as there is no definition of the ﬁbuilding and con-
struction industryﬂ as used in 
Section 8(f), which allows a 7-day waiting period for the purposes of a union-security provi-
sion and permits prehire agreements between ﬁan employer 
engaged primarily in the build
ing and construction industryﬂ 
and ﬁa labor organization of 
which building and construction 
employees are members.ﬂ 
Teamsters Local 83 (Stanley 
Matuszak)
, 243 NLRB 328 (1979). Congress supplied no rea-
son for the different terminology 
used in those two sections of 
the Act, and the legislative hist
ory does not mandate an answer 
for whether either section was 
intended to cover an employer 
managing buildings used in the exhibition and trade show in-

dustry. Part of the discovery of the intent of Congress begins 
with the Supreme Court™s 1958 decision in 
Carpenters Local 
1976 v. NLRB, 357 U.S. 93 (1958), that a union could not en-
gage in a strike or other con
certed activity to enforce a ﬁhot 
cargoﬂ agreementŠone that requi
red an employer to boycott 

the goods or services of anothe
r employer with whom the union 
had a disputeŠbut employers and 
union were free to enter into 
such agreements, and voluntary compliance with them were 
lawful. Section 8(e), enacted in 
1959, was designed to eliminate 
that loophole, forbidding voluntary agreements. 
Connell Con-struction Co. v. Plumbers & Steamfitters
, 421 U.S. 616, 628 (1975). The provision represented a compromise between the 
positions of the House, which wanted to prohibit all hot cargo 
provisions, and the Senate, which wanted to outlaw agreements 
only in the trucking industry. Ultimately, the House conferees 
prevailed, but the Senate confer
ees insisted on provisos that 
exempted the garment industry 
and ﬁagreements relating to work to be done at the site of a construction project.ﬂ 
Woelke & 
Romero Framing v. NLRB
, supra at 655. The Court™s decision 
makes clear that there was a uniformity of opinion, as revealed 
by the committee report and statements of legislators,
9 that  
                                                          
 8 There is little in the record that indicates that SMG supervised the 
work of the carpenters, other than 
the fact the Lott was employed as a 
foreman. 
9 Senator John F. Kennedy, who wa
s chairman of the Conference 
Committee, stated, ﬁThe first proviso under new section 8(e) of the 
National Labor Relations Act is intended to preserve the present state 
of the law with respect to picketing at the site of a construction project 
and with respect to the validity of agreements relating to the contracting 
of work to be done at the site of the construction project.ﬂ 105 Cong. 

Rec. 17900 (1959), 2 Leg. Hist. 1433.  
Senator Kennedy also said:  
The Landrum-Griffin bill extende
d the ﬁhot cargoﬂ provisions 
of the Senate bill, which we applied only to Teamsters, to all 
 CARPENTERS LOCAL 623 (ATLANTIC EXPOSITION SERVICES) 591 These statements reveal that Congress wished ﬁto preserve the 
status quoﬂ regarding agreements between unions and con-
tractors in the construction industry. 
National Woodwork 
Manufacturers Assn.
, supra . . . . To the extent that subcon-
tracting agreements were part of
 the pattern of collective bar-
gaining in the construction industry, and lawful, Congress 
wanted to ensure that they remained lawful. [456 U.S. at 657] 
 Indeed, the Court found ample evidence that Congress be-
lieved that union-signatory contr
act clauses were part of the 
pattern of collective bargaining in
 the construction industry and 
noted testimony that such agreements were used extensively by 

the building trades unions. The Board has also found that the 
8(e) proviso: ﬁindicates that Co
ngress sought only to preserve 
the status quo and the pattern of bargaining in the construction 
industry at the time the legislation was passed.ﬂ 
Carpenters 
District Council (Alessio Construction)
, 310 NLRB 1023, 1027 (1993), cited with approval in 
Operating Engineers Local 520 
(Massman Construction)
, 327 NLRB 1257 (1999), 
NLRB v. 
Denver Building Trades Council
, 341 U.S. 675 (1951), in 
which the Supreme Court found that picketing a general con-tractor™s entire project in order 
to protest the presence of a non-union contractor was an illegal s
econdary boycott, also contrib-
uted to Congress™ decision to adopt the 8(e) proviso, albeit 

Congress™ reason was ﬁonly partly concerned with jobsite fric-
tion.ﬂ Woelke & Romero, 
supra at 662.  In Carpenters (Rowley-Schlimgen)
, 318 NLRB 714, 715 
(1995), the Board found that the em
ployer, Rowley, sold office 
products, including supplies, furniture, and draperies. It also 
designed office interior
s, and, as part of that business, it sold and installed floor covering, 
including carpeting, hardwood, 
vinyl sheeting, and vinyl tili
ng at, among various commercial 
sites, newly erected buildings
 and existing buildings undergo-ing renovation or remodeling. In the course of that work, the 
employer usually subcont
racted to one particular firm the work 
of installing the flooring. The Board then held that the installa-

tion of floor covering at construction, renovation, and remodel-
ing sites is construction industry work of the type performed by 

special trade contractors. It relie
d on the definition of construc-
tion in Painters Local 1247 (Indio Paint)
, 156 NLRB 951, 959 (1966), that ﬁthe so-called bu
ilding and construction concept 
subsumes ‚the provision of la
bor whereby materials and con-
stituent parts may be combined on the building site™ to form, 
make or build a structure.ﬂ The Board also adopted the defini-
tion of construction used in the 
Standard Industrial Classifica-
tion (SIC) Manuals for 1957 and 1987 that: ﬁThe term 
construction includes new wo
rk, additions, alterations, 
reconstruction, installations, and repairs.ﬂ Both SIC manuals 
recognize the installation of floor covering as a special trade 
within the construction industr
y.  
                                                                                            
                                                           
agreements between an employer 
and a labor union by which the 
employer agrees not to do business with another concern. The 
Senate insisted upon a qualification for the clothing and apparel 
industries and for agreements relating to work to be done at the 

site of a construction project. Both changes were necessary to 
avoid serious damage to the patte
rn of collective bargaining in 
these industries. [105 Cong. Rec. 17899 (1959), 2 Leg. Hist. 

1432.] 
The Board then held that, although it is necessary for the 
purposes of Section 8(f) to show 
that the employer
 is primarily 
engaged in the construction industry, it is unnecessary to do so 
for the purposes of Section 8(e). If an employer actually per-
forms construction work, it may be covered by the proviso. 
Thus, the Board wrote
, 318 NLRB 714, 715Œ716:  
 It is significant that the application of the construction indus-
try proviso of Section 8(e), unlike Section 8(f), is not condi-
tioned on an employer™s being primarily engaged in the con-
struction industry. The 8(e) pr
oviso permits the establishment 
of union-signatory subcontracting clauses in the construction 
industry as a means of reducing the tensions that typically 
arise among the various crafts when union and nonunion labor 
are assigned to the same construction site. Given the relatively 
short-term nature of constructi
on work, Section 8(f) attempts 
to assure the ready provision of labor and the prehire estab-

lishment of wages, hours, and other terms and conditions of 
employment in order to avoid 
the uncertainties and disrup-
tions that would arise if, as is likely, negotiating an agreement 
took longer than the construction work itself. Thus, the under-
lying policies as well as the pe
rtinent language of the two sub-
sections differ. Additionally, as the Board observed in [
Car-
penters Local 743 (
Longs Drug)
], 278 NLRB [440 (1986),] at 
442, citing [
Los Angeles Building & Trades Council 
(Church™s Fried Chicken)
], [183 NLRB 1037 (1970)], 
ﬁ[W]hether an employer is ‚an employer in the construction 

industry™ within the meaning of the first proviso of Section 
8(e) is dependent on the circ
umstances of each situation, 
rather than on the principal business of the employer.ﬂ Ac-
cord: 
District Council of Carpenters v. Rowley-Schlimgen
, 2 F.3d [765 (7th Cir. 1993)] at 767Œ769. [Footnote omitted.] 
 Over Rowley™s claim that only a relatively small amount of 
its entire business was constructi
on site work, the Board found 
that ﬁa significant absolute amount of [Rowley™s] flooring in-
stallation work is performed at
 construction sitesﬂ and that, 
specifically, the two projects where the disputes started were, in 
fact, ﬁconstruction projects.ﬂ Carpenters (Rowley-Schlimgen)
, supra at 716. In addition, the Board found that Rowley had 

control over the work force, even though it did not directly 
employ the floor covering instal
lers, because of its close con-
nection with the subcontractor, 
whose owner was concurrently 
employed by Rowley. In so finding, the Board relied on the fact 
that Rowley procured its flooring installation contracts at con-
struction sites through competitive bidding and distinguished 
Carpenters Chicago Council (Polk Bros.)
, 275 NLRB 294 
(1985), on the ground that there was no competitive bidding 
and that Polk™s ﬁcarpet sales and installations were principally 
to home owners of alre
ady existing dwellings.ﬂ 
Carpenters 
(Rowley-Schlimgen)
, supra at 716 fn. 11.  
The issue, then, is whether SMG was an employer engaged 
ﬁin construction work at constr
uction sites during the period for which the unfair labor practice [was] alleged.ﬂ 
Carpenters 
(Rowley-Schlimgen)
, supra at 716.
10 Thus, it is appropriate11 to  10 Board law does not provide any specific answers. There is not one 
binding authority cited by any of the 
parties that holds that trade show 
work is construction work. All the decisions in which the proviso has 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592look at, as the Board did in 
Rowley-Schlimgen
, the SIC Manu-als, which define the term ﬁcons
tructionﬂ as ﬁinclud[ing] new 
work, additions, alterations, rec
onstruction, installations, and 
repairs.ﬂ There is no reference to
 the trade show or convention 
service enumerated in the SIC Manuals in any of the functions 
of the construction industry. Ra
ther, they list under ﬁMiscella-
neous Business Services, Business Services, Not Elsewhere 
Classifiedﬂ the following businesses: ﬁConvention bureaus,ﬂ 
ﬁConvention decorators,ﬂ ﬁExhibits, building of: by industrial 
contractors,ﬂ and ﬁTrade show 
arrangement.ﬂ The newer North 
American Industry Classification 
System of 1997 states at Sec-
tion 23, page 89, that construction  
 comprises establishments primarily engaged in the construc-
tion of buildings and other stru
ctures, heavy construction (ex-
cept buildings), additions, altera
tions, reconstruction, installa-
                                                                                            
                                                           
been applied involve work performed on permanent buildings and 
structures, not the type of work that 
is done here, such as the hanging of 
an aisle sign which will come down in a few days. Respondents™ reli-
ance on Expo Group
, 327 NLRB 413 (1999), is misplaced. There, the 
administrative law judge found, in the context of a 8(f) defense, which 
permits unions and employers to ente
r into prehire agreements if the 
employer is 
primarily 
engaged in the construction industry, and also 
allows for the expedited 
application of union-secur
ity clauses after just 
7 days of employment, rather than 
the 30-day grace period applicable in 
all other industries, that an employer in the business of setting up and 
fabricating exhibits for the trade 
show and convention industry was not 
entitled to the 8(f) exemption. The construction work performed by 
Expo™s employees was ﬁincidental to its mission of producing trade 
shows,ﬂ Id. at 428, ﬁ[e]ven assuming 
for the sake of analysis that the 
work of assembling displays and exhibits constitutes activity in the 
construction industry,ﬂ Id., which th
e judge found may ﬁliterally fall 
within the meaning of the word construction,ﬂ Id. at 428Œ429, Expo 

was only secondarily engaged, and no
t primarily engaged, in the con-
struction industry. Id.  Thus, that decision did not hold that the work in 
dispute was construction work. Moreover, the precise issue as to 
whether the employer was engaged ev
en secondarily in the construction 
industry was not discussed by the Board, and there is no indication that 
the parties filed exceptions to that sp
ecific conclusion of the administra-
tive law judge. The administrative law judge™s decision in 
Stage Em-
ployees Local 39 (Freeman Decorating), 
1999 WL 33452961 (NLRB 
Div. of Judges), at 10Œ11, and the 
General Counsel™s Division of Ad-
vice memorandum in Case 10ŒCAŒ20488Œ1Œ4 (1985) are also not 
binding. No exceptions were filed to the judge™s decision, and so the 
Board never ruled on it. The analysis of the Division of Advice is sim-
ply the position of the General Counsel, no more binding on the Board 
(or on me) than the brief of the Ge
neral Counsel in this proceeding. 
Advice memoranda do not constitute Bo
ard law. Finally, the issue of whether a trade show contractor was lawfully entitled to enter into a pre-hire agreement was never reached in 
Shepard Decorating Co.,
 196 
NLRB 152 (1972), because the administrative law judge determined 
that the union had previously demonstr
ated its majority status. It was 
reached in Animated Displays Co., 137 NLRB 999, 1020Œ1022 (1962), 
in which the trial examiner determin
ed that a manufacturer of exhibits 
for trade shows was not primarily e
ngaged in the construction industry 
under Section 8(f). The parties, however, apparently did not except to 
that conclusion and, at Animated Displays Co., supra fn. 1, the Board 
adopted pro forma the finding of a 
violation based on the 7-day union-
security clause. 11 Concededly, the answer 
to at least part of the issue does not de-
pend on the principal business of the employer. But 
Rowley-Schlimgen
 did discuss the employer™s business, 
as part of ﬁthe circumstances.ﬂ 
tion, and maintenance and repair
s. Establishments engaged in 
demolition or wrecking of bu
ildings and other structures, 
clearing of building sites, and sale of material from demol-
ished structures are also included. This sector also includes 
those establishments engaged in blasting, test drilling, landfill, 
leveling, earthmoving, excavating, land drainage, and other 
land preparation. The industries within this sector have been 
defined on the basis of their unique production processes. As 
with all industries, the product
ion processes are distinguished 
by their use of specialized human resources and specialized 
physical capital. Construction activities are generally adminis-
tered or managed at a relatively
 fixed place of business, but 
the actual construction work is performed at one or more dif-
ferent project sites. 
 The 1997 Classification System specifically adds ﬁConven-
tion and Trade Show Organizersﬂ (561920) as: ﬁThis industry 
comprises establishments prim
arily engaged in organizing, 
promoting, and/or managing events, such as business and trade 
shows, conventions, conferences, 
and meetings (whether or not 
they manage and provide the sta
ff to operate the facilities in 
which these events take place).ﬂ  
At the time that SMG made its demand of AES to give the 
disputed work to the Carpenters, SMG had not competitively 
bid on the job (nor is there evidence that SMG ever bid com-
petitively on jobs);
12 and there is no indica
tion that it employed 
one employee in construction work at the Center.
13 The only work being performed on the floo
r of the Center was by mem-
bers of the Painters, who were
 employed by AES, and were 
doing work, Respondents claimed, that should have been per-
formed by members of the Carpenters, who were not employed 
by SMG. As a result, SMG told Casper to hire Carpenters to do 
that work, or else SMG would, or else AES would not work. 
So, at the time that the dispute occurred, SMG was not even an 
employer in any industry other than being the manager of a 
convention or exhibition hall, and was not an employer at a 
construction site.  As noted above, however, even though SMG is not engaged 
in the construction industry, either
 primarily or partially, if it 
performed its own construction on 
construction projects, it may 

still be an ﬁemployer in the construction industryﬂ for the pur-
poses of Section 8(e) under the Board™s rather broad definition. 
Carpenters (Rowley-Schlimgen)
 demonstrates that, as do 
Longs Drug, Church™s Fried Chicken, and Columbus Building Trades 
Council (Kroger Co.)
, 149 NLRB 1224 (1964) (all involving 
construction of a retail store). But, in each of these cases, the 
employer was involved in the construction of a building, some-
thing tangible and permanent, 
even installing carpeting. Re-
 12 Carpenters (Rowley-Schlimgen)
, supra at 716 fn. 11, holds that the 
manner in which an employer procures
 its work is ﬁarguably relevantﬂ 
to the determination of an employer™s status in 8(e) cases. 
13 McClintock testified that, at 
the time that SMG became the man-
ager of the Center, ACCCA had coll
ective-bargaining agreements with 
the Carpenters, Painters, Teamster
s, Plumbers, Electricians, Stage-
hands, Laborers, and A.S.M.E. (for the property and maintenance em-
ployees), but there is no indicatio
n that SMG assumed these contracts 
or made new contracts with these unions, other than the Carpenters. 
Moreover, there is no testimony about 
what work the contracts covered. 
 CARPENTERS LOCAL 623 (ATLANTIC EXPOSITION SERVICES) 593spondents contend that it should make no difference that the 
type of construction engaged in at trade shows is temporary, not 
permanent. Indeed, although the 
construction skills required at 
trade shows are arguably less than all the skills required of 
carpenters at a traditi
onal construction project,14 certain jobs require the skills that carpenters have. And there are other simi-
larities to employment in the construction industry. The carpen-
ters are obtained from the Carpen
ters hiring hall. The employ-
ment is casual, probably a little
 more casual than in building 
construction. Typically, it takes 
2 days or less to build a show, 
2 days for the show to run, an
d 2 days to dismantle the show, 
thus requiring approximately 6 days from the time the carpen-
ters enter the building until the ti
me they leave. But, about half 
of the time, the carpenters who set up a show are not available 
to return to dismantle the show
, because they have been as-signed to work elsewhere while the show is going on and their 

work is not required. Thus, the 
employees work for short peri-
ods of time ranging from 4 hours to 2 weeks and averaging 1 or 
2 days on any given show.  
The work performed by the carpenters was described differ-
ently by the parties. The emphasis by AES was on the ease of 
the job, whereas, predictabl
y, Respondents emphasized how 
difficult the job was. Casper desc
ribed that most of AES™s jobs 
were small events, the majority in hotels, and not in the Center. 
The vast majority of all the jobs, well in the high 90 percent 
range, consisted of 10 by 10 or 10 by 20-foot booths, involving 
no installation and dismantling at all. Most booths are simple 
pipe and drape, with a piece of carpet, or a popup or a ﬁmag-
unit,ﬂ which the exhibitor supplies,
 wheeled in and enclosed in 
a fiber case. It has a spider-like mechanism: when it is removed 
from the case, it accordions out as a metal truss, and on it is 
placed Velcro and a sign. The installation, according to Casper, 
is no more difficult. The layout of the exhibitors™ areas is 
marked on the floor with chalk, tape, or paint. The employees 
then bring in ﬁmetal,ﬂ which c
onsists of extruded aluminum 
pipes, and they attach the pipes 
together and put a cloth ﬁdrapeﬂ 
on the pipes (thus, the industry term of ﬁpipe and drapeﬂ).
15 Sometimes, hard wall is used to separate the exhibitors™ booths, 
but that is not traditional hard wall
, but panels that are slid into 
portable, freestanding metal supports or panels that interlock. 
The employees lay carpet in th
e booths, perhaps move furni-ture, such as a table, into the booth, and then put a plastic top or 
skirt on the table. They then m
ove the exhibitors™ freight, which 
is transported in crates, from the dock onto the show floor and 

into the exhibitors™ area, and sometimes do some decorating 
work, such as painting or hanging signs. When the show is 
over, that process is reversed, the crates are repacked, and the 
floor is cleaned and restored 
to its original condition.  
AES did, however, need carpenters from time to time, al-
though Casper did not detail when those needs arose. Respon-
dent supplied that information in abundance, not necessarily for 
                                                          
                                                           
14 For example, carpenters at the Center do not need drywall installa-
tion equipment, as they would on traditional construction sites. 
15 The Carpenters do not claim jurisdiction over pipe and drape work 
at the Center, and thus the contested work in this proceeding represents 
a very minor portion of AES™s work for the Video Show. 
work done for AES,
16 but work performed over the years at the 
Center, starting with the most 
monumental of the installations, 
a two-story house, admittedly modular and one not meant to be 
lived in, but one that needed the services of skilled workmen to 
put together. Other exhibits are 
as high as two stories or have multiple levels, requiring stairway
s and structural supports, so 
that people can move from level to
 level. Some exhibits require 
the building of walls and tempor
ary office structures and one, 
the construction of a skateboard
 ramp. Among the less dramatic 
jobs that carpenters performed were to pry open, repair, and 

repack the crates that contained the exhibits, lay carpet, bolt 
exhibits together, hang signs, cu
t lumber and other materials, 
build stairs or ramps, install turntables, build stages, erect scaf-
folding, build docks, and move
 exhibits. The carpenters who 
assemble and dismantle the exhibits use the traditional tools of 
the trade, tools that would be used elsewhere in the construction 
industry: hammers, screwdrivers, wrenches, pliers, and power 
drivers or drills. They might al
so use chalk boxes, nails, bolts, 
side cutters, Allen wrenches, tape measures, combination 

squares, hand saws, utility knives, pry bars, ratchets, and cat™s 
paws, kickers and other carpet 
laying tools. Carpenters utilize 
various materials at the shows,
 including laminates, wood, 
metal, lightweight aluminum and steel, and fiberglass. The 
Board found in Atlantic Exhibit, 274 NLRB 71, 74, that: ﬁPre-
fabricated displays can be complex, with two stories and stair-
ways. The displays may be packaged in numerous shipping 
crates, which may require carpentry repair after repeated use. 
Erection and dismantling of the displays involves the use of 
nuts, bolts, screwdrivers, pliers, hand tools, and power machin-
ery. The tools and equipment are conventionally used by car-
penters rather than displayment [the Painters].ﬂ 
There is no question that some work of skilled carpenters is 
needed and performed at the Center, although the amount re-
mains in question. The work at trade shows requires the same 
sorts of skills, utilizes the same sorts of materials, and involves 
the same sorts of tools as trad
itional, recognized construction 
work. It is the kind of work, with the kind of skills, that, if per-
formed at a construction project and as a component of that 
construction, might be exempt under the proviso. Like the con-
struction industry, basic carpentry 
skills are a prerequisite for a 
small amount of the work, the 
assignment process is through a hiring hall, the majority of jobs are of short duration, and car-
penters who work trade shows are employed by a number of 
employers. Similarly, there are 
normally at least two groups of 
employees working at the Center to set up and break down 
trade shows, employees represented by the Painters and the 
Carpenters.  Because of all these similarities, Respondents contend that 
the purpose of the Act would be served by including the trade 
show industry within the scope 
of the 8(e) proviso. But, in 
Rowley-Schlimgen
, the Board was careful to answer the thresh-
old question of whether the work that was performed by the 
employer was, in fact, work 
that was construction-industry 
 16 In particular, no proof was elicited as to the necessity that skills of 
carpenters were required to perform the jobs that Lott and McClintock 
were demanding, one of which was the hanging of a sign from a wire 
cable.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594work. Using the prevailing defini
tions, the Board found that the 
sale and contracting of floor covering was a craft that was in-
cluded within the jobs that the 
construction industry does. Here, 
the making of aids to exhibits 
is encompassed within the trade 
show industry, but is not what 
is performed in the construction 
industry. Centering our attention solely on the work that was 
disputed, the hanging of aisle 
signs, the erection of the en-
tranceway and the registration 
counters and the service desk, 
this is not work that is associated with building a structure. The 
hanging of aisle signs does not even require the skills of a car-
penter, who have no monopoly ove
r the climbing on ladders or 
getting on a lift. The construction of counters and desks is no 

more than the making of furniture, like a table or a chair or a 
bookcase. True, there are undoubtedly carpenters™ skills re-
quired, but this is not building 
construction. The only disputed 
item which cannot be categorized and is unusual to the trade 

show industry is the entranceway, which may be a two-story 
structure through which the customers of the show enter. But, 
even that is the kind of structure which could have been made 
anywhere and transported to the Center for use there. It never 
became part of the building but was merely temporary.  
All parties agree that the proviso requires that the agreement 
must apply only to work ﬁto be done at the site,ﬂ as opposed to 
in a manufacturer™s plant. Thus, a union may properly refuse to 
handle goods prefabricated in a shop away from the site and 
delivered for installation at the building site. 
National Wood-work Mfgs. Assn. v. NLRB
, 386 U.S. 612 (1967). But the lan-
guage of the proviso says more; it sets forth the kind of work 
performed at a construction site and thus defines the nature of 
the site itself. Thus, in 
Carpenters (Rowley-Schlimgen)
 the Board examined whether the job was being ﬁdone at the site of 
the construction, alteration, pain
ting, or repair of a building, 
structure or other work,ﬂ as the proviso insists. The Board spe-

cifically found: ﬁNotably, no part
y disputes that the Greenway 
Tower Office and Physicians Plus
 Building projects over which the Respondent initiated the grievances and court action are 

construction projects.ﬂ 
Carpenters (Rowley-Schlimgen),
 supra 
at 716. To the contrary, in 
Carpenters Chicago Council (Polk 
Bros.), 275 NLRB 294 (1985), the employer was found not to 
be an employer within the meaning of Section 8(e) because ﬁits 

carpet sales and installations were limited principally to home 
owners of already existing dwellings.ﬂ 
Carpenters (Rowley-
Schlimgen),
 supra at 716, fn. 11.  
And so it makes a difference where the work is being per-
formed.17 In Rowley-Schlimgen
, buildings were being con-
                                                          
                                                           
17 SMG contends that ﬁseveral asp
ects of the installation work per-
formed by carpenters on trade shows differ not at all from the kind of 
‚installation™ work which they perf
orm on more traditional construction 
projects (as, for example, the insta
llation of removable selling fixtures 
in a retail store).ﬂ That, of course, is work that is being performed at a 

traditional construction project and by crafts that are undoubtedly doing 
something else to the structure. If 
new selling fixtures were installed in 
an older building, the installation woul
d not be at a site of construction 
under 
Polk Bros.
 That threshold has not even been crossed in this case. 
Similarly, the question presented is 
not whether the item that is con-
structed is permanent or temporary,
 as much as whether it can reasona-
bly be held as part of ﬁthe constructi
on, alteration, painting, or repair of 
a building, structure or other work,ﬂ as the proviso requires. 
structed. The floor covering was 
installed as part of the con-
struction of the finished building. In Polk Bros.
, an already 
existing building was not a constr
uction site within the meaning 
of the statute, because the dwelling had already been built. 
Similarly, in this proceeding, whatever work is performed by 
the Carpenters on the floor of th
e Center is not being performed at ﬁthe site of the construction, 
alteration, painting, or repair of 
a building, structure or other work,ﬂ as Section 8(e) requires. 
The Center would not be referred to as a construction project, 
in the sense that appears in the legislative history or in the Su-
preme Court™s decision in Woelke & Romero Framing
. No 
occupancy inspections occur and neither construction nor zon-

ing permits18 are required. Hard hats are not worn, and safety 
boots are not required. Rather, th
e Center is an exhibition hall 
typically used to display items for sale. The Center is not the 
subject of construction or build
ing. Show owners and producers 
renting the building cannot mar the building in any manner. 
They cannot even drive nails or insert screws or hooks; and, if 
they should damage the Center, they agree to pay the cost of 
repair or replacement. For this 
reason, as Tarby testified, ﬁVel-
cro is a very common thing used in the convention exhibit in-

dustry.ﬂ  
The Board has warned against an expansive reading of the 
construction industry proviso. 
Massman Construction
, 327 
NLRB 1257 (1999). The primary purpose of the proviso was to 

preserve the status quo in the construction industry, not the 
trade show or exhibition industry. There is no proof in this 
record that Congress in 1959 had any inkling that the trade 
show industry existed or that th
e trade show industry tradition-
ally had contractual union-signat
ory provisions, which were to 
be preserved.
19 To the contrary, in the case at hand, although 
the practice was not proved to have existed in 1959, the Car-
penters had no more than a tradition of prohibiting subcontract-
ing. As a result, neither the language nor the intent of the pro-
viso have been satisfied; and the proviso should not be applied 
to trade shows at the Center.
20 The Board has found that union-
signatory subcontracting clause
s, under certain circumstances, 
are valid when they are aime
d at avoiding friction among con-
tractors and subcontractors at the site with their union and non-
union employees, the 
Denver Building Trades
 problem. Car-penters Local 944 (Woelke & Romero Framing)
, 239 NLRB 
 18 Not even the two-story house required a construction permit. 
19 Whether the industry existed or not is unclear. According to Ken-
neth Viscovich, a national representative of the United Brotherhood of 
Carpenters and Joiners of America, the union™s relationship to trade 
shows ﬁbegan very early . . . generally through the automobile industry 
and other type shows that were a
dvertising shows basically, introducing 
the new models.ﬂ The union would provide workers for those shows 
ﬁthrough [its] construction collective bargaining agreements. And in 
some areas of the country, still con
tinue to provide workers for this 
industry through our regular construction collective bargaining agree-
ments.ﬂ Almost all are prehire agreements, because their genesis was 
the construction-industry contracts. 
20 I make no finding with respect to AES™s current collective-
bargaining agreement with the Painte
rs, and another which it agreed to 
with the Metropolitan Regional Council 
of Philadelphia and Vicinity of 
the United Brotherhood of Carpenters 
Union, covering eight counties in 
Pennsylvania, both of which have 8(
f) prehire and 8(e) subcontracting 
language. 
 CARPENTERS LOCAL 623 (ATLANTIC EXPOSITION SERVICES) 595241, 250 (1978), enfd. en banc sub nom. 
Associated Builders v. 
NLRB, 654 F.2d 1301 (9th Cir. 1981), affd. in pertinent part 
456 U.S. 645 (1982); Colorado Building Trades Council (Utili-
ties Services)
, 239 NLRB 253, 256 (1978). ﬁWhat appears criti-
cal is that the potential for conflict is likely to arise only when 
the nonunion laborers are in freque
nt and relatively close con-
tact with the union craftsmen.ﬂ 
Acco Construction Equipment, Inc. v. NLRB, 
511 F.2d 848, 851 (9th Cir. 1975). At best, all 
that has been shown here is that jurisdictional disputes arise 
from time to time at the Center between the Carpenters and 
Painters over some of the work. There has never been any 
Den-ver Building Trades
 problem here, or potential for one, that 
needed to be solved by the unlawful union-signatory provision 
agreed on by SMG and the Carpenters.  
Additionally, assuming that the Center is a construction site, 
Carpenters (Rowley-Schlimgen)
, relying on 
Longs Drug and Church™s Fried Chicken
, and 
Glen Falls Building Trades Council (Indeck Energy)
, 325 NLRB 1084, 1087 (1998), re-
quire an inquiry into whether SMG possessed control over any 
segment of labor relations at the site. The Board found that 
when the employer in 
Longs Drug decided to build a branch 
outlet store, reserving actual construction work for itself, it also 
decided not to be the general contractor on the project. As a 
result, despite the fact that the carpenters installed fixtures at its 
new drug stores, it did not control the labor relations on the 
jobsite. The Board found control in 
Rowley-Schlimgen
, because the owner of the subcontractor was concurrently employed by 
Rowley. Here, SMG determined not to be involved in the hiring 
of employees to work trade show
s. Rather, it ceded all respon-
sibilities to the show owner and producer, the exhibitors, and 

their service contractors; and at the time that it threatened AES 
for improperly assigning work, it had no control over AES™s 
employees. Indeed, unlike all th
e other 8(e) cases, SMG does 
not have a proprietary interest in what is being built, such as an 
additional retail store, or what is being sold, such as carpeting. 
Instead, the products that are exhibited, and the carpentry work 

that has aided in the exhibits of those items, do not belong to 
SMG, which has no interest other than ensuring that the Center 
obtains its rent and the premises are returned timely and clean 
of the exhibit. Respondents had th
e burden of proving that they 
were entitled to the benefits of the proviso, and more particu-
larly had the burden of proving that SMG controlled the labor 
relations at the jobsite. 
Polk Bros.
, 275 NLRB 294, 296. They 
did not do so. For this additional reason, SMG was not ﬁan 

employer in the construction in
dustryﬂ within the meaning of 
Section 8(e).  
Accordingly, the 8(e) proviso does not apply to the work of 
AES and the conduct of Respondents in entering into, maintain-
ing, and attempting to enforce their agreement violated Section 
8(e) of the Act. The unfair labor practices found affect com-
merce within the meaning of Section 2(6) and (7) of the Act.  
REMEDY Having found that Respondents have engaged in certain un-
fair labor practices, I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  
On these findings of fact and conclusions of law and on the 
entire record, including my observation of the witnesses as they 

testified and my reading of the briefs filed by all parties,
21 I issue the following recommended22 ORDER A. Respondent South Jersey Re
gional Council of Carpenters, 
Local 623, affiliated with United Brotherhood of Carpenters 

and Joiners of America, AFLŒCIO (Union), its officers, agents, 
and representatives, shall 
1. Cease and desist from 
(a) Entering into, maintaining, en
forcing, or giving effect to 
its April 15, 1996 letter of agreement with Spectacor Manage-
ment Group ﬁSMGﬂ with respect to trade show labor pursuant 
to which SMG agrees to cease doing business with any other 
person within the meaning of Section 8(e) of the National La-bor Relations Act, 1947, as amended.  
(b) Entering into, maintaining, invoking, giving effect to, or 
enforcing any other agreement, express or implied, whereby 
SMG ceases or refrains, or agrees to cease or refrain, from do-
ing business within the meaning of
 Section 8(e) of the Act with 
Atlantic Exposition Services, Inc
., or any other general service 
or trade show service contractor 
at the Atlantic City Convention 
Center.  
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its un-
ion office in Atlantic City, New Jersey, copies of the attached 
notice marked ﬁAppendix A.ﬂ
23 Copies of the notice, on forms 
provided by the Regional Director for Region 4, after being 

signed by the Union™s authorized 
representative, shall be posted 
by the Union immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to members are customarily posted. Reasonable 
steps shall be taken by the Union to ensure that the notices are 
not altered, defaced, or cove
red by any other material.  
(b) Sign and return to the Regional Director sufficient copies 
of the notice for posting by SMG, if willing, at all places where 
notices to employees are customarily posted. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
                                                          
 21 AES™s contention in its brief th
at Respondent violated the Act by 
insisting on its signing a collective-bargaining agreement covering a 
seven-county area in New Jersey is re
jected. That was not alleged in the 
complaint as a violation of the Act.  
22 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
23 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596on a form provided by the Region attesting to the steps that the 
Union has taken to comply. 
B. Respondent Spectacor Mana
gement Group (SMG), Atlan-
tic City, New Jersey, its officers, agents, successors, and as-
signs, shall 
1. Cease and desist from 
(a) Entering into, maintaining, en
forcing, or giving effect to 
its April 15, 1996 letter of agreement with South Jersey Re-

gional Council of Carpenters, Local 623, affiliated with United 
Brotherhood of Carpenters and Joiners of America, AFLŒCIO, with respect to trade show labor pursuant to which SMG agrees 
to cease doing business with any other person within the mean-
ing of Section 8(e) of the Na
tional Labor Relations Act, 1947, 
as amended.  
(b) Entering into, maintaining, invoking, giving effect to, or 
enforcing any other agreement, express or implied, whereby 
SMG ceases or refrains, or agrees to cease or refrain, from doing 
business within the meaning of Section 8(e) of the Act with At-
lantic Exposition Services, Inc., or any other general service or 
trade show service contractor at the Atlantic City Convention 
Center.  (c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Atlantic City, New Jersey, copies of the attached notice 
marked ﬁAppendix B.ﬂ24 Copies of the notice, on forms pro-
vided by the Regional Director for Region 4, after being signed 

by SMG™s authorized representative, shall be posted by SMG 
immediately on receipt and main
tained for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted. Reasonable steps shall be 
taken by SMG to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, dur-

ing the pendency of these pro
ceedings, SMG has gone out of business or closed the facility
 involved in these proceedings, 
SMG shall duplicate and mail, at its
 own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by SMG at any time since September 30, 1998.  
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
SMG has taken to comply. 
APPENDIX A 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
                                                           
 24 See fn. 23. 
The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT enter into, maintain, enforce, or give effect 
to our April 15, 1996 letter of agreement with Spectacor Man-
agement Group ﬁSMGﬂ with respect to trade show labor pursu-
ant to which SMG agrees to cease doing business with any 
other person within the meaning of Section 8(e) of the National 
Labor Relations Act, 1947, as amended.  
WE WILL NOT enter into, maintain, invoke, give effect to, 
or enforce any other agreement, express or implied, whereby 
SMG ceases or refrains, or agrees to cease or refrain, from do-
ing business within the meaning of
 Section 8(e) of the Act with 
Atlantic Exposition Services, Inc
., or any other general service 
or trade show service contractor 
at the Atlantic City Convention 
Center.  
WE WILL NOT in any like or related manner restrain or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
SOUTH JERSEY REGIONAL COUNCIL OF 
CARPENTERS, LOCAL 623
, AFFILIATED WITH 
UNITED BROTHERHOOD OF CARPENTERS 
AND JOINERS OF AMERICA, AFLŒCIO 
APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT enter into, maintain, enforce, or give effect 
to our April 15, 1996 letter of agreement with South Jersey 
Regional Council of Carpenters, Local 623, affiliated with 
United Brotherhood of Carpenters and Joiners of America, 
AFLŒCIO, with respect to trade show labor pursuant to which 
we agree to cease doing business 
with any other person within 
the meaning of Section 8(e) of the National Labor Relations 
Act, 1947, as amended.  
WE WILL NOT enter into, maintain, invoke, give effect to, 
or enforce any other agreement, express or implied, whereby 
we cease or refrain, or agree to cease or refrain, from doing 
business within the meaning of Section 8(e) of the Act with 
Atlantic Exposition Services, Inc
., or any other general service 
or trade show service contractor 
at the Atlantic City Convention 
Center.  
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the National Labor Relations Act. 
SPECTACOR MANAGEMENT GROUP 
 